Exhibit 10.4































MERCHANTS BANCSHARES, INC. AND SUBSIDIARIES




AMENDED AND RESTATED 2008 COMPENSATION PLAN




FOR




NON-EMPLOYEE DIRECTORS AND TRUSTEES





MERCHANTS BANCSHARES, INC. AND SUBSIDIARIES

AMENDED AND RESTATED 2008 COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS AND TRUSTEES




ARTICLE 1




Purpose




Section 1.1. Purpose. The name of this Plan is the Merchants Bancshares, Inc.
and Subsidiaries 2008 Compensation Plan for Non-Employee Directors and Trustees
(the "Plan"). The purpose of the Plan is to provide a compensation program for
non-employee directors and trustees (each, a "Participant") of Merchants
Bancshares, Inc. and its subsidiaries that will attract and retain highly
qualified individuals to serve as members of the Board of Directors or Board of
Trustees, as applicable, of (a) Merchants Bancshares, Inc., (b) Merchants Bank,
(c) Merchants Trust Company, or (d) any other subsidiary of Merchants
Bancshares, Inc. as determined by the Board of Directors of Merchants
Bancshares, Inc. (the "Company" and, together with the subsidiaries described in
(b), (c) and (d), the "Companies"). The Participants are to receive their
Compensation for service on a Board of Directors of the Companies in the form of
cash, shares of Company common stock, par value $0.01 per share ("Common
Stock"), or any combination of the foregoing, subject to the terms of the Plan.
For purposes of the Plan, the term "Compensation" shall mean any and all fees
earned by a Participant for service on a Board of Directors of a Company,
including, without limitation, each regular or special meeting and for any
committee meetings attended. This Plan is intended to satisfy the requirements
of Internal Revenue Code Section 409A and Internal Revenue Service and U.S.
Treasury Department guidance thereunder.




ARTICLE 2




Administration




Section 2.1. Compensation. From time to time, the respective boards of directors
of the Companies shall determine the amount, form and timing of Compensation
payable to Participants, which determination shall be contained in a
resolution(s) or consent(s) adopted by the applicable board of directors.




Section 2.2. Management Committee. Subject to Sections 2.1, 6.6, and any other
provision of the Plan which expressly states that the approval of the Board of
Directors of the Company (the "Board") is required, the Plan shall be
administered by a management committee (the "Committee") consisting of the Chief
Executive Officer of the Company and such other senior officers as the Chief
Executive Officer shall designate. Subject to the terms of the Plan, the
Committee shall interpret the Plan, shall prescribe, amend and rescind rules
relating to it from time to time as it deems proper and in the best interests of
the Company, and shall take any other action necessary for the administration of
the Plan. Any decision or interpretation adopted by the Committee shall be final
and conclusive and shall be binding upon all Participants.





ARTICLE 3




Participation




Section 3.1. Participants. Each person who is a non-employee Director or Trustee
of a Company on the Effective Date (as defined in Section 6.8) shall become a
Participant as of the Effective Date. Any other individual shall become a
Participant immediately upon becoming a Director or Trustee of a Company.




ARTICLE 4




Shares




Section 4.1. Maximum Number of Shares. Subject to Section 4.2, the Board has
reserved for issuance a maximum total of 150,000 shares of Common Stock under
the Plan. Issuances of shares may be made from the Company's treasury or out of
authorized but unissued shares of the Company, or partly out of each, as shall
be determined by the Committee.




Section 4.2. Adjustment to Number of Shares. In the event of a recapitalization,
stock split, stock dividend, exchange of shares, merger, reorganization, change
in corporate structure or shares of the Company or similar event, the Board,
upon recommendation of the Committee, may make appropriate adjustments to the
number of shares of Common Stock (i) authorized for issuance under the Plan, and
(ii) subject to an Election (as defined in Section 5.2). The Committee shall
clearly outline the proposed mechanism for such adjustment, and such adjustment
shall not result in an increase or diminution in value in a Participant's
account.




ARTICLE 5




Payment of Compensation




Section 5.1. Amount of Compensation. Compensation shall be determined by the
Board pursuant to Section 2.1 of the Plan, and shall be paid, unless deferred
pursuant to Section 5.2, according to the ordinary practices of the Company.




Section 5.2. Election. Prior to January 1st of each year, and subject to such
deadlines as may be established by the Committee from time to time, a
Participant may elect to receive all or any portion of his or her Compensation
for such year in the form of shares of Common Stock subject to Section 5.3 below
("Deferred Common Stock"). If no Election is received by the Company, a
Participant shall receive his or her Compensation in cash pursuant to Section
5.1. An Election under this Section 5.2 shall be irrevocable and shall apply to
all Compensation earned during such year for which the Election is effective.





Section 5.3. Deferred Common Stock.




 

(a)

Calculation of Shares. For each Participant that has made the Election, on the
day on which he or she would have otherwise been paid Compensation pursuant to
Section 5.1 in the absence of such Election, the Committee shall calculate the
number of shares of Common Stock to be delivered to such Participant by:

 

 

 

 

 

(i)

dividing the amount of Compensation to which that Participant is entitled on
such date by the market price of a share of Common Stock on that day (such
number being the "Basic Shares"), and

 

 

 

 

 

 

(ii)

multiplying the number of Basic Shares by the "Risk Premium" (as defined below),
rounding any fractional share up to the nearest whole number (such number in
excess of the Basic Shares as determined pursuant to this clause (ii) being the
"Risk Premium Shares").

 

 

 

 

 

 

For purposes of the Plan, the "Risk Premium" applicable during any year of the
Plan shall be a number, no less than 1.0 and no greater than 1.25, determined
prior to such year by the Board, which number shall reflect the investment and
other risks assumed by a Participant in making the Election and to provide a
reasonable inducement to a Participant for making such Election.

 

 

 

 

 

The Basic Shares and the Risk Premium Shares are referred to together in this
Plan as the "Shares".

 

 

 

 

(b)

Deferral Generally. Shares will not be delivered to a Participant until the
applicable Delivery Date determined in accordance with Section 5.3(d). No
Participant may sell, transfer or otherwise dispose of any Shares or any portion
thereof or interest therein prior to the Delivery Date for such Shares.

 

 

 

 

(c)

Forfeiture of Risk Premium Shares. Any Participant that, prior to the Delivery
Date applicable to that Participant:

 

 

 

 

 

(i)

resigns from a Board of Directors of a Company voluntarily without the consent
of a majority of the remaining members of that Board of Directors, or

 

 

 

 

 

 

(ii)

is forced to resign from a Board of Directors of a Company for "Cause" as
provided in that entity's by-laws,

 

 

 

 

 

 

shall forfeit any and all Risk Premium Shares to which such Participant shall
otherwise be entitled.

 

 

 

 

 

(d)

Delivery Dates.








 

 

(i)

Shares shall be delivered to a Participant in seven annual installments
commencing in January of the first calendar year after a Participant's
sixty-fifth (65th) birthday (the "Initial Delivery Date"), with additional
installments being delivered thereafter on the subsequent anniversary dates of
the Initial Delivery Date (each such date, together with the Initial Delivery
Date, a "Delivery Date"). Installments shall be in as equal amounts as possible,
as determined by the Committee in its discretion.

 

 

 

 

 

 

(ii)

If a Participant desires to postpone the Initial Delivery Date, he or she may do
so only once and such change must comply with the restrictions of Internal
Revenue Code Section 409A, including that:

 

 

 

 

 

 

 

(A)

the election to change cannot take effect until at least twelve (12) months
after the date on which the election is made.

 

 

 

 

 

 

 

 

(B)

the first payment as to which the new election is made must be deferred to a
date that is at least five (5) years from the date the payment would otherwise
have been made.

 

 

 

 

 

 

 

 

(C)

the election must be made not less than twelve (12) months prior to the Initial
Delivery Date.

 

 

 

 

 

 

 

(iii)

Any Participant who is receiving payments hereunder shall no longer be eligible
to defer Compensation under this Plan.

 

 

 

 

 

(e)

Illustration of Measurement and Vesting. For example, if a 64-year old
Participant who is otherwise entitled to cash fees of $900 on September 1, 2008
has made the Election with respect to the entire amount of the fee, and if the
market price of the Common Stock is $18 on September 1, 2008, and the Board has
determined that the Risk Premium for 2008 is 1.2, that Participant would receive
60 Shares (($900/18) x 1.2). 50 of the Shares would be Basic Shares and 10 of
the Shares would be Risk Premium Shares. Beginning in January 2010 (the
applicable Initial Delivery Date), the first installment of 8 Shares would be
delivered to that Participant. If that Participant resigns from the Board
without the consent of the Board prior to the Initial Delivery Date, the 10 Risk
Premium Shares would be forfeited.

 

 

 

 

(f)

Dividends. To the extent that dividends or other distributions are made with
respect to the Common Stock (but not with respect to any dividend or
distribution on the capital stock of any other Company), a Participant shall be
credited with the amount of such dividends or other distributions payable with
respect to any Shares then credited to such Participant under the Plan
(calculated as if such Shares had been delivered to that Participant); provided,
however, that any shares of Common Stock or other security of the Company which
is issued as a dividend on or other








 

 

distribution with respect to a Share shall itself be subject to the same
deferred delivery conditions and transfer restrictions that are applicable to
the Shares hereunder.

 

 

 

 

(g)

Acceleration upon Death. Notwithstanding the Standard Form or any election to
postpone the Delivery Commencement Date, the Committee shall accelerate the
delivery of any Participating Director’s Restricted Shares upon the
Participating Director’s death and shall deliver all amounts remaining to be
delivered hereunder to the Participating Director’s Beneficiary within 60 days
after such Participating Director’s death.”

 

 

 

 

(h)

Issuance of Shares. Prior to the applicable Delivery Date, Shares may be issued
and delivered by the Company to a trustee, via ledger transfer or such other
method as is determined by the Committee, or may otherwise be set aside for
deferred delivery to a Participant as described herein.




ARTICLE 6




General Provisions




Section 6.1. Issuance of Common Stock. The Company shall not be required to
issue any Shares prior to:




 

(a)

obtaining any approval or ruling from the Securities and Exchange Commission,
the Internal Revenue Service or any other governmental agency which the Company,
in its sole discretion, deems necessary or advisable;

 

 

 

 

(b)

listing the Shares on any stock exchange on which the Common Stock may then be
listed; or

 

 

 

 

(c)

completing any registration or other qualification of the Shares under any
federal or state laws, rulings or regulations of any governmental body which the
Company, in its sole discretion, determines to be necessary or advisable.




All Shares delivered under the Plan shall also be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which Common Stock is then listed and any
applicable federal or state securities laws, and the Committee may cause a
legend or legends to be placed on any such certificates to make appropriate
reference to such restrictions. In making any such determinations, the Committee
may rely upon an opinion of counsel for the Company.





Section 6.2. Unfunded Obligation. The obligation of the Company to deliver
Shares to Participants pursuant to the Plan is an unfunded obligation of the
Company. The Company is not required to segregate any monies from its general
funds, to create any trusts, or to make any special deposits with respect to
this obligation. Beneficial ownership of any investments, including trust
investments that the Company may make to fulfill this obligation shall at all
times remain in the Company. Any investments and the creation or maintenance of
any trust or memorandum accounts shall not create or constitute a trust or a
fiduciary relationship between the Committee or the Company and a Participant,
or otherwise create any vested or beneficial interest in any Participant or the
Participant's Beneficiary or the Participant's creditors in any assets of the
Company whatsoever. The Participants shall have no claim against the Company for
any changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.




Section 6.3. Beneficiary; Matters Relating to Marital Rights.




 

(a)

The term "Beneficiary" shall mean the person or persons to whom payments are to
be paid pursuant to the terms of the Plan in the event of the Participant's
death. The designation shall be on a form provided by the Committee, executed by
the Participant and delivered to the Committee.

 

 

 

 

(b)

In connection with a divorce, decree of separate maintenance or other
arrangement involving an adjustment of marital rights, if a Participant is
required to transfer all or a portion of his or her Shares to his or her spouse,
the Company shall have the right to purchase from the Participant all such
Shares, unless the Participant files with the Company a copy, executed by his or
her spouse, of any agreement as to the Shares executed by the Participant, and
an irrevocable proxy of unlimited duration, signed by his or her spouse, giving
the Participant exclusive power to act on all matters concerning the Shares and
this Plan.




Section 6.4. Permanent Disability. A Participant shall be deemed to suffer a
permanent disability for purposes of this Plan if he or she: (A) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company. This definition
of "Disability" shall be interpreted consistently with the rules under Internal
Revenue Code Section 409A and any regulations or other guidance thereunder.




Section 6.5. Nonassignment. The right of a Participant or Beneficiary to the
payment of any amounts under the Plan may not be assigned, transferred, pledged
or encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.





Section 6.6. Termination and Amendment. The Board may from time to time amend,
suspend or terminate the Plan, in whole or in part, and if the Plan is suspended
or terminated, the Board may reinstate any or all of its provisions. No
amendment, suspension or termination may impair or accelerate the right of a
Participant or a Participant's Beneficiary to receive benefits accrued prior to
the effective date of such amendment, suspension or termination. Notwithstanding
the foregoing, the Board may not amend the Plan without the approval of the
stockholders of the Company to: (i) increase the number of shares of Common
Stock that may be issued under the Plan, (ii) materially modify the eligibility
for participation in the Plan, or (iii) otherwise materially increase the
benefits accruing to the Participants under the Plan.




The Plan shall not be amended more than once every six months, other than to
comport with changes in the Internal Revenue Code, the Employee Retirement
Income Security Act, or the rules thereunder.




Section 6.7. Applicable Law. The Plan shall be construed and governed in
accordance with the laws of the State of Vermont.




Section 6.8. Effective Date and Term of the Plan. The Plan shall be submitted by
the Board to the stockholders of the Company for their approval at the 2008
Annual Meeting of Stockholders of the Company, including any adjournments or
postponements of that meeting, or any subsequent meeting of the stockholders of
the Company. Subject to the approval of the Plan by the Company's stockholders,
the Plan shall be effective on the date of such stockholders meeting (the
"Effective Date"). To the extent required for compliance with Section 16(b) of
the Exchange Act and rules promulgated thereunder, Shares distributed to
Participants may not be sold until a date at least six (6) months after the date
such stockholder approval is obtained, or if earlier, such other date allowed by
Section 16(b) of the Exchange Act or rules promulgated thereunder. Unless
extended by the Board, which extension may occur after the termination date of
the Plan pursuant to Section 6.6 hereof, the Plan shall terminate ten (10) years
after the Effective Date.




Section 6.9. Compliance With Rule 16b-3 of the Exchange Act. The Company's
intention is that, so long as any of the Company's equity securities are
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, with respect
to Shares issued under the Plan, the Plan shall comply in all respects with Rule
16b-3 promulgated under Section 16(b) of the Exchange Act. If any Plan provision
is later found not to be in compliance with Rule 16b-3 of the Exchange Act, that
provision shall be deemed modified as necessary to meet the requirements of Rule
16b-3.





Section 6.10. Section 409A.




(a)    Anything herein to the contrary notwithstanding, if at the time of a
Participant’s separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the ‘Code’), the Company determines
that such Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment that such
Participant becomes entitled to under this Plan on account of such Participant’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable until the date that is the earlier of (A) six months and
one day after such Participant’s separation from service, or (B) such
Participant’s death. If any such delayed payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.




(b)    The Plan will be administered in accordance with Section 409A of the
Code. To the extent that any provision of the Plan is ambiguous as to its
compliance with Section 409A of the Code, the provision shall be read in such a
manner so that all payments hereunder comply with Section 409A of the Code.




(c)    The Company makes no representation or warranty and shall have no
liability to any person if any provisions of this Plan do not satisfy an
exemption from, or the conditions of, Section 409A of the Code.








IN WITNESS WHEREOF, Merchants Bancshares, Inc. does hereby execute this document
as of the 17th day of October, 2010.




IN PRESENCE OF:

 

MERCHANTS BANCSHARES, INC.

 

 

 

/s/ Lisa Razo

 

By:

/s/ Janet Spitler

Witness

 

 

Duly Authorized Agent

 

 

 

 

IN PRESENCE OF:

 

MERCHANTS BANK

 

 

 

 

/s/ Lisa Razo

 

By:

/s/ Janet Spitler

Witness

 

 

Duly Authorized Agent






